﻿Sir, I should like first of all to extend my warmest congratulations to you on the high office to which you have been called. Your election is testimony to the esteem in which your country, Zambia, is held by the entire world, and to the efficiency and realism of its international commitment.
85.	I should also like to take this opportunity to express our warm appreciation to your predecessor, Mr. Jorge Illueca, who presided over the deliberations of the thirty-eighth session with skill and competence, and at the same time to express our conviction that under your presidency, whose firmness and efficiency we have already begun to appreciate, the General Assembly will be able to accomplish significant progress on many of the questions on the agenda of this session.
86.	It gives me great pleasure to extend a warm welcome to Brunei Darussalam upon its admission to the United Nations. Italy views that admission as a new step towards the objective of the Organization's universality. We intend to establish fruitful relations of co-operation with this new Member.
87.	The international situation is increasingly in contradiction will the objectives of peace, social justice and human development set out in the Charter of the United Nations. While recognizing this contradiction, we must not become discouraged. Unfortunately, as we all know, the United Nations does not have suitable means of coercion, and we must therefore work to influence the conscience of individuals, in particular those of the young.
88.	However, we firmly believe that in their policies all States must show the will to give the Organization a chance to work in defence of peace and respect for human rights. We feel that the common good must take precedence over specific national interests when certain questions are being considered. We all have a primary interest in ensuring that the United Nations is able to act. I will give some examples of this.
89.	The question of the mines recklessly scattered in the Red Sea last summer is, in our opinion, a typical problem which the United Nations should and could have tackled because the security of such a vital waterway is of concern to every State. To our great disappointment, this was not the case, and Italy, like some other countries, felt it necessary to respond to the appeal of Egypt and the other States directly affected. It was for that reason, and because Italy is a Mediterranean country, that we decided to help clear that waterway.
90.	There is another source of international tension that from time to time becomes acute. It concerns the fact that the norms relating to the extension of territorial waters and the rights of States over those waters and the contiguous zone are far from universally respected. We believe that even in this delicate area the United Nations could work effectively to uphold the law within the framework of existing international provisions and to promote desirable improvements.
91.	Finally, another field in which the United Nations could effectively intervene, in addition to the good work it is already doing, is that of the fight against drugs—a scourge that affects all the peoples of the world. It is, above all, our youth and their future that are threatened. We must therefore combine our efforts and use all possible means to ensure the success of such joint action.
92.	In his annual report, the Secretary- General has drawn a clear picture of the work of the Organization since September 1983. He stresses, among other things, that: "The past year has been a time of a great-Power tension accentuated by a lack of progress in disarmament and arms limitation".
93.	I believe that the suspension of negotiations on the control and reduction of nuclear weapons when international relations are going through such a difficult phase causes universal concern. Other disarmament negotiations, such as those on the prohibition of chemical weapons and the prevention of an arms race in space, are almost at a standstill. The halting of the arms race would be in the interest, and would meet the aspirations, of all our peoples. The important statement in this respect made in this Hall by President Reagan on 24 September contained constructive proposals that we hope will find a favourable response.
94.	The Italian Government believes that every disarmament agreement has two crucial aims: first, to achieve a balance of forces at the lowest possible level, taking into account the progress made in, and the complexity of, weapons technology; and, secondly, to ensure verification of compliance with the agreements. We believe also that Governments, without renouncing their own prerogatives, could take advantage of scientific advances in carrying out their task. Thus, it would seem to us advisable to encourage high-level contacts between scientists of different nationalities, who could discuss the problems of disarmament and control objectively and make appropriate suggestions. The experience of recent years, especially in the field of nuclear arms reduction, has shown how difficult it is to keep the concept of the balance of forces, which must be based on accurate and objective data, free of historical and psychological prejudice.
95.	In my opinion, the General Assembly would be able to play an important role in encouraging agreements on this subject, even outside the framework of the world Organization. However, a prerequisite for that is, first of all, the renunciation of proposals which are not likely to win a consensus. Furthermore, we must recognize that there is a close link, especially for the two major military alliances, between conventional and nuclear disarmament. Today, more than ever, it is unrealistic to hope for genuinely significant reductions in one field without parallel progress in the other. The main thing is to prevent war, whether nuclear or conventional, especially since today it is conventional wars that really threaten international stability and co-operation.
96.	The Conference on Disarmament has a direct responsibility for the negotiations on the complete prohibition of chemical weapons, which my Government considers to be of the highest importance. For our part, we requested and have supported the initiative taken by the United States in preparing a draft convention on the prohibition of chemical weapons, based on the principal results achieved at Geneva during long years of negotiation. We believe that that document represents a solid basis for continuing efforts. We have also noted with interest the signs that the Soviet Union is ready to accept the principle of inspection to verify the destruction of stockpiles of chemical weapons.
97.	Positive results in this field, if they can be achieved, would to some extent be testimony to the ability of the Conference to respond to the worldwide desire to prevent an arms race in space. My Government had sincerely hoped that by the middle of September a dialogue could have begun at Vienna between the United States and the Soviet Union on the repercussions that research programmes in the field of space weapons could have on the strategic balance. Obviously, that dialogue cannot ignore the objective being pursued also in the field of conventional and nuclear weapons. The Vienna meeting could not be held because of the general climate of misunderstanding surrounding the disarmament negotiations, but we trust that more careful reflection will lead in the near future to the beginning of a dialogue which we believe to be both important and necessary. We hope that the high-level political meetings that have taken place in the past few days between the United States and the Soviet Union have provided an opportunity for a constructive clarification of their respective positions on the main problems of our time.
98.	Notwithstanding the difficulties that I have indicated, I feel that in the field of security and disarmament there is a promising framework for dialogue in which the neutral and non-aligned European countries are actively participating. I refer to the Conference on Confidence- and Security-building Measures and Disarmament in Europe, meeting at Stockholm. The high political level of the delegations present at the Conference has given rise, since January, to some optimism among the participating States, which also reflects the state of mind of the general public.
99.	By ensuring the transparency of military activities in Europe and thereby reducing the "risks of a surprise attack or of a conflict caused by a misunderstanding, the Stockholm Conference could contribute to the establishment of a climate of understanding and detente in the European continent. The preparation of an instrument which strengthens and gives specific content to the principle of the renunciation of the threat or use of force would provide a suitable basis the adoption of technical and military measures designed to increase confidence among European countries.
100.	One of the prerequisites for the successful development of the process started by the Conference on Security and Co-operation in Europe is that it should continue harmonious work in all the fields considered in the Helsinki Final Act, including that of human rights and fundamental freedoms. In this respect, we cannot conceal our concern at the lack of progress and, even more, at the regressive trends in regard to the solution of these problems. This is all the more unfortunate because, at the beginning of next year, a meeting of experts will be held precisely in order to make progress in those fields.
101.	The problems of development and of relations between the industrialized and the developing countries also affect the international balance. This is a challenge we had to face even during the recent recession in our countries. But our task remains just as complex and arduous in present economic conditions. While there have been encouraging signs of recovery in some economic areas, difficulties nevertheless remain, and much work is needed to consolidate the economic recovery and extend its benefits to a broader range of countries.
102.	We have never believed that the crucial problem of economic relations between the industrialized countries and the developing countries can be solved by unilateral measures taken in a paternalistic spirit. We should keep this in mind when we tackle the imbalances and disorder caused by the recession. The interdependence of our economies has significance far beyond the strictly economic aspect. It involves a completely new idea of international co-operation, of its spirit and its instruments. Interdependence requires a concept of co-operation based on dialogue, whose participants must be all the members of the international community.
103.	The Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984, was an important stage in that dialogue. Its results may not have satisfied all the expectations. For our part, however, we take the overall view that they were positive, even though some of the discussions must be continued by the General Assembly at this session. In many respects, the Fourth General Conference did good work, which should facilitate the future task of UNIDO when it becomes a specialized agency.
104.	The economic difficulties plaguing the whole world have struck with particular harshness the regions now suffering the scourge of drought and other natural disasters. Entire populations are compelled to struggle for mere survival.
105.	Italy, despite its own problems, has increased its bilateral efforts. We are convinced, however, that those efforts should be made in the context of international co-operation. We hope that such cooperation can assist in reviving the North-South dialogue. At the London Economic Summit, held from 7 to 9 June 1984, the Italian Government unequivocally reiterated its support for all initiatives likely to revive this dialogue. Also, we proposed that a world summit conference be held for a comprehensive and basic review of long-term North-South relations.
106.	More decisive international action would seem to be necessary to tackle the core of the problem— that is, the indebtedness of the developing countries.
More appropriate trade regulations must also be defined. Italy has already ratified the agreement for the increase in the quotas of the IMF and has agreed to the principle of the cancellation of the debts of the least developed countries, which have particularly serious balance-of-payments problems. For many years, Italy has been emphasizing in UNCTAD the need for the adoption of appropriate machinery to stabilize raw material prices.
107.	Among our initiatives, I shall mention only the Italian project for the Sahel, which, because of the techniques chosen and the magnitude of the financing, seems to us to be an effective means to wage the struggle against famine in that vast region. We have also given high priority to problems affecting children. This has enabled us to co-operate even more closely with UNICEF.
108.	I turn now to the question of the Middle East. After decades of negotiations and conflict, that region is still plagued by crisis; the Arab-Israeli conflict has not been solved. We cannot but note that during the present year there has been a dangerous stalemate in the situation. The prospects for negotiation opened by the proposals put forward on 1 September 1982 by the President of the United States, as well as by the decisions adopted on 9 September 1982 by the Twelfth Arab Summit Conference, held at Fez, have faded. Bitterness and frustration have taken over, especially among those who have so far worked the hardest for a political settlement, as a member of the European Community and as a Mediterranean country; Italy is prepared to do everything possible to help to bring about a resumption of negotiations. The parties must not be given any reason to be tempted once again by confrontation, which could only bring more sorrow and ruin to all the peoples of the region.
109.	We believe that any lasting solution to the Arab-Israeli conflict must take into account the security requirements of all the States of the region, as well as the requirements of justice, which necessarily entails the creation of a Palestinian homeland. The Palestine question must return very soon to its rightful central position in the Arab-Israeli problem. In this respect, we address an urgent appeal to Israel, for which only peace can open the way to the genuine security to which it is entitled and to great possibilities of co-operation within the region.
110.	Even in the present phase of stalemate, some positive elements can be seen. There is a greater trend towards unity in the Arab world. We think that this is a positive sign, because divisions do not lend themselves to any serious political commitment. Egypt has returned to the Organization of the Islamic Conference: that is another positive sign, because the work of that organization will undoubtedly benefit from the contribution of such an important country. Still another positive sign is the policy that Saudi Arabia, a country of such great traditions, is pursuing in favour of Arab unity. Finally, we are following with keen interest the dialogue between Jordan and the PLO. We hope that the Palestinian movement will regain its unity and will advance towards negotiations, for it is only through negotiations that prospects for a successful solution to the important Palestine question can be opened.
111.	We view with deep concern the prolongation of the conflict between Iraq and Iran. The military operations of recent months have clearly shown the serious risks entailed, particularly for the Gulf States, in an intensification and expansion of the conflict. But, over and above the harm done to political balances and economic interests, it is the spectacle of the death and useless destruction caused by this conflict for more than four years that so disturbs us. Yet it is possible to do something at the humanitarian level to relieve the suffering of the peoples of the two countries involved in the conflict.
112.	We have therefore warmly welcomed the efforts of the Secretary-General to guarantee respect for civilians. The entire international community must join efforts to achieve a reconciliation of the positions of the two parties to the conflict, so that there may be a negotiated settlement—indeed, on this point the two major Powers are not in disagreement.
113.	As a Mediterranean country, we have traditionally close ties with Lebanon. In the past, Italy has willingly made specific contributions to the efforts to bring peace to Lebanon and to protect the local populations. The work of the Italian peace contingent has been appreciated by all the parties concerned.
114.	We took a positive view, at the time, of the process of national Lebanese conciliation worked out at the Geneva and Lausanne conferences. Those conferences resulted in the establishment of the present Government of National Unity, in which all the Lebanese factions are finally adequately represented. For our part, we are committed to supporting the efforts to ensure the country's reconstruction. Finally, in my opinion, Syria's contribution to the process of conciliation must be recognized.
115.	There remain, however, complex problems which have not been solved: not only the domestic problems due to the wounds caused by a decade of civil war, but also the terrorism which lurks with tragic consequences, as proved by the recent attack on the United States Embassy at Beirut, a crime we strongly condemn.
116.	But all these problems will remain unsolved as long as part of Lebanon's territory stays under foreign occupation. Hence, we are convinced that a lasting settlement can be worked out only when the Israelis withdraw from southern Lebanon as a first step towards the withdrawal of all foreign troops from Lebanese soil. The United Nations, in particular UNIFIL, has an important role to play in this regard.
117.	At the invitation of the Italian Government and in conformity with the provisions of the Concluding Document of the Madrid meeting of representatives of the participating States of the Conference on Security and Co-operation in Europe, a seminar on economic, scientific and cultural cooperation in the Mediterranean region will be held at Venice from 16 to 26 October, within a political framework designed to achieve and maintain detente in the Mediterranean region. Apart from the States which signed the Helsinki Final Act, the eight coastal countries of the Mediterranean which are not part of the Conference on Security and Co-operation in Europe and the five competent organizations of the United Nations system have been invited to the seminar.
118.	Italy attaches great importance to the success of the Venice seminar and intends to work actively for the continued development of Mediterranean cooperation.
119.	In this same region, unfortunately, another crisis situation remains the problem of Cyprus. The Italian Government wishes to reaffirm its full support and encouragement for the good offices of the Secretary-General aimed at solving the problems of the island, in accordance with the relevant resolutions of the Security Council. We address a warm appeal to all the interested parties that they do not fail to make their own specific contribution of goodwill.
120.	In the last few days I took part, at San Jose, in an international conference whose goals of promoting peace, co-operation, development and respect for fundamental freedoms and human rights in as tormented a region as Central America are certainly in conformity with the ideals of the United Nations. The conference was attended by the 10 member States of the European Community, together with Spain and Portugal, in anticipation of its forthcoming enlargement. I am glad to be able to announce that we reached constructive conclusions in the fields of political support and economic aid, which are the beginning of a closer relationship between Europe and Central America. In the economic field, trilateral initiatives are possible between the countries of the region, the European Community and the United States or other industrialized countries. This important political result was made possible by the invitation of the President of Costa Rica and the ability shown by the five Central American countries to rise above the differences which divide them.
121.	A few days earlier, the countries of the Contadora Group which were present at the meeting of the Inter-Parliamentary Union at Geneva did good work, resulting in the unanimous adoption—from Nicaragua to the United States—of a proposal regarding Central America. The work of the Contadora Group at San Jose was also of vital importance. Italy offers all its support so that the Contadora plan for peace may be realized as soon as possible.
122.	The various processes of democratic normalization that have begun in South America, which can be seen in the affirmation of pluralism and freedom, reflect positive changes in a region where authoritarian and military regimes were, until recent times, in the majority.
123.	Thus, we have welcomed with particular satisfaction the conclusion of the difficult process of restoration of democracy in Argentina, a great country with which we have deep ties of blood, tradition and culture and which is now playing a new role not only on the continent but also on the international scene. We are following with sympathy and solidarity the difficult progress towards democracy of another Latin American county, Uruguay, to which we are also linked by deep ties.
124.	With regard to the dispute which still divides Argentina and Great Britain, whose harsher aspects result from the-deadly conflict unleashed by the military regime, we appeal to the parties once again to resume dialogue as soon as possible, without prejudicial positions, as a first step to future negotiations.
125.	In other Latin American countries, however, the development of democracy and respect for human rights are impeded in spite of the profound aspirations of their peoples for a better political system. We express the strongest disapproval of this state of affairs. In this respect, we are thinking particularly of Chile.
126.	I come now to the economic problems. The enormous foreign debt of Latin America may hinder these encouraging political developments if the inter-national community and institutions do not make an appropriate response. Also at the request of the countries concerned, we have advocated in the appropriate international forums, in particular at the London Economic Summit that, in agreement with other Western countries, possible solutions to this problem should be studied.
127.	Turning to Africa, we note that in addition to the crises, tensions, conflicts, natural disasters and nutritional problems which have become very serious and weigh heavily on the development of that continent, new elements have recently emerged which, although insufficient and limited, open up new prospects in the search for peace and stability.
128.	The agreements concluded in southern Africa are positive. They are a step in the direction we have always advocated, namely, towards a political and negotiated settlement of the problems of that part of Africa within a framework of respect for sovereignty and the principle of non-interference in the internal affairs of States. The withdrawal of the South African forces in Angola is not yet complete; other signs could even make one think of the possibility of a regression. We also note with regret the slow progress towards the independence of Namibia on the basis of Security Council resolution 435 (1978). That resolution should, on the contrary, be implemented rapidly and unconditionally. The independence of Namibia represents the touchstone for definitely assessing in a positive way the new elements of detente between South Africa and its neighbouring States. Our condemnation of the intolerable system of apartheid and of the policies of forced resettlement remains very firm.
129.	The recent agreement to withdraw the French and Libyan troops from Chad opens up prospects for peace in that country, which we hope will be achieved. This agreement will obviously have to be followed by concrete action aimed at national reconciliation. Italy supports the efforts undertaken by the Organization of African Unity [OAU] to promote an understanding between the Government and the opposition.
130.	We also hope to see negotiations based on the principles of the Charter of the United Nations and that of the Organization of Africa Unity to settle the conflicts in the Horn of Africa, a region with which we are closely linked by historic ties and ever-growing co-operation. Ethiopia and Somalia must rediscover the path of dialogue and co-operation; they must also free themselves from the crushing burden of hostility, in terms of human and economic resources, which impedes development and the struggle against poverty. We hope that the solutions to the problems of that region will be based on respect for the territorial integrity of States within existing frontiers and for non-interference in internal affairs. These solutions should also take account of the historical and cultural identities of the peoples concerned.
131.	Italy is following events in Asia with the greatest interest. We are convinced that that immense continent, with its history, culture and wisdom and the capacity for work of its peoples, can make a fundamental contribution to peace, stability and progress in the world. Italy is linked by ties of esteem and friendship with the Asian countries— from Japan to the People's Republic of China, to the countries of the Association of South-East Asian Nations. The Pacific region may take off economically for the benefit of all the peoples of the world.
132.	In this context, we believe that a political solution of the Cambodian crisis, in accordance with the relevant resolutions of the United Nations, could free the Asian continent from a very serious regional problem, thus releasing its energies for economic and social development. Our position is the same with respect to the Afghanistan crisis.
133.	The Italian Government is carefully watching events in the Korean peninsula and hopes for the resumption of direct dialogue between the two parties, without external interference. Such a dialogue in favour of peace could promote initiatives likely to help attain the priority objective of the unification of the peninsula. The recent contact between the Red Cross Societies of the two Koreas seems to us to be a positive step. Another step forward might be an understanding between the two parties on their joint participation in the next Olympic Games at Seoul, thus giving back to the Olympics the universal character which was missing in the last two Games. We also believe that the two Koreas should be admitted to the United Nations. This would not compromise, but would on the contrary help, prospects for reunification of the peninsula.
134.	Like its nine partners in the European Community, Italy is contributing to the expansion of an economic and political community open to co-operation with all other peoples. Our Community is a factor for peace, equilibrium and progress in international society. Its aims therefore—as explained by the President of the Council of Ministers of the European Community—are in harmony with those of the United Nations.
135.	The prospect of the admission of Spain and Portugal, which Italy regards as a historical turning- point, and the proposals to build a more advanced institutional structure and lay the foundations of European Union are likely to have a positive influence at the world level.
136.	In helping to overcome differences and find ways to resolve the difficulties and instability of the international situation, the European Community believes it can also assist other peoples. Through our efforts to establish close relations between countries on both sides of the Atlantic and within a united Europe, we are convinced we can strengthen the capacity of the West to contribute to the creation of a better future for all mankind.
137.	The building of Europe is aimed at consolidating co-operation within our continent and, on a basis of equality, with the States of other regions. Italy is working to give new impetus to the process of European integration, in the conviction that, together, our nations can more effectively offer the contributions of their culture, historical tradition and political experience.
138.	The good intentions and efforts of the Europeans will, however, prove insufficient without coordinated action, for which all Members of the United Nations are equally responsible. That is why we offer our full co-operation to this great institution, without which, as the Secretary-General stated in his report on the work of the Organization, "the world would certainly be a much more dangerous and disorderly place".
